NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/15/2021 has been entered. Claims 1-12 are pending in this application. Applicant’s amendments to the claims have overcome the 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 08/16/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to fix a minor issue as follows: 
Claim 1, line 10: “the frame. comprising a second supporting portion” has been changed to -- the frame comprising a second supporting portion -- (the period between “frame” and “comprising” has been deleted).

Reasons for Allowance
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a display device comprising a frame comprising a bottom plate and a sidewall surrounding the bottom plate, wherein the bottom plate has a concave surface, and the sidewall comprises a straight portion and a curved portion adjacent to the straight portion; a display module located above the frame and having a curved bottom surface, wherein the sidewall of the frame is located at an outer edge of the display module, and the concave surface of the bottom plate faces toward the curved bottom surface of the display module; and a plastic structure partially disposed at the curved portion of the sidewall of the frame comprising a second supporting portion located on the sidewall of the frame, and having a supporting surface facing away from the sidewall of the frame, wherein the straight portion of the sidewall of the frame is free of the plastic structure, the supporting surface is located between the sidewall of the frame and the display module, and is curved and in contact with the curved bottom surface of the display module, and the plastic structure extends between and conformal to the curved bottom surface of the display module and the concave surface of the bottom plate of the frame, the second supporting portion of the plastic structure is curved substantially along a concave edge of the sidewall of the frame to form a convex surface on opposite sides of the frame in a longitudinal direction of the display device, and the sidewall of the frame is curved to correspond to the outer edge of the display module as specifically called for the claimed combination.
The closet prior art, CHOI (2016/0054614) and MIMURA (US 2009/0115933), does not include the combination of all the claimed limitations above, specifically a frame including a bottom plate having a concave surface and a sidewall surrounding the bottom plate, the sidewall including a straight portion and a curved portion adjacent to the straight portion, the concave surface of the bottom plate faces toward the curved bottom surface of the display module, a 
In other words, the prior art taken as a whole does not show or suggest the combination of the claimed components of the display device curving in a vertical plane (i.e. the concave surface of the bottom plate faces toward the curved bottom surface of the display module, the supporting surface of the plastic structure is curved and in contact with the curved bottom surface of the display module, and the plastic structure extends between and conformal to the curved bottom surface of the display module and the concave surface of the bottom plate of the frame) and curving in a horizontal plane (i.e. the second supporting portion of the plastic structure is curved substantially along a concave edge of the sidewall of the frame to form a convex surface on opposite sides of the frame in a longitudinal direction of the display device, where “a concave edge of the sidewall of the frame” was interpreted as concave with respect to 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875